DETAILED ACTION
This communication is in response to the claims filed on 07/31/2019. 
Application # 16/528,030

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Caroline Greenwood on January 28, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended) A navigation system for an aircraft, comprising:
a positioning system to generate information related to a position of the aircraft;
a first group of cameras mounted to a body of the aircraft and directed away from the aircraft, the first group of cameras comprising a first camera to capture a first image of a portion of an environment that surrounds the aircraft and a second camera to simultaneously capture a second image of the portion of the environment, the first camera at a first mounting location and the second camera at a second mounting location offset from the first mounting location
a second group of cameras mounted to the body of the aircraft and directed away from the aircraft; and
a processing component coupled to the positioning system, the first group of cameras, and the second group of cameras, the processing component to:
determine that the information related to the position of the aircraft indicates data that provides a current position of the aircraft is unavailable to the positioning system;
in response to the determination, identify an object that appears in both the first image and the second image; and
utilize the first image and the second image to determine a current position of the aircraft, the current position based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object

2. 	Cancelled

3. 	Cancelled

4.	(Currently Amended) The navigation system of claim [[3]] 1, wherein the processing component is to:

determine a first distance from the object to the first camera and a first angle of the object relative to the first camera based on the first image; and
determine a second distance from the object to the second camera and a second angle of the object relative to the second camera based on the second image


and the second group of cameras are directed in a second direction.

6.	(Original) The navigation system of claim 5, wherein the first group of cameras are mounted to a front of the body of the aircraft and directed away from the aircraft, and wherein the second group of cameras are mounted to a back of the aircraft and directed away from the aircraft.

7.	(Currently Amended) The navigation system of claim 1, wherein the first group of cameras comprises a group of stereoscopic cameras.

8.	(Currently Amended) An aircraft, comprising:
a body that includes a fuselage of the aircraft;
a first group of cameras mounted to the body of the aircraft and directed away from the aircraft, the first group of cameras comprising:
a first camera 
a second camera 
a second group of cameras mounted to the body of the aircraft and directed away from the aircraft; and
a processing component to determine a location of the aircraft, the processing component coupled to the first group of cameras and the second group of cameras, wherein the processing component is to:
determine that data that provides a current position of the aircraft is unavailable;
in response to the determination, identify an object that appears in the first image and the second image; and
utilize the first image and the second image to determine a current location of the aircraft based on the identification of the object, the current location further based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object.

9.	(Original) The aircraft of claim 8, wherein to determine the current location of the aircraft by the processing component includes to:
 determine a first distance between the first camera and the object based on the first image;
determine a first angle of the object relative to the first camera based on the first image;
determine a second distance between the second camera and the object based on the second image;
determine a second angle of the object relative to the second camera based on the second image; and
determine a location of the object relative to the aircraft based on the first distance, the first angle, the second distance, and the second angle.

10.	(Original) The aircraft of claim 8, wherein the first camera is a first stereoscopic camera, and wherein the second camera is a second stereoscopic camera.

11.	(Original) The aircraft of claim 10, wherein the first stereoscopic camera is a first low-resolution stereoscopic camera, and wherein the second stereoscopic camera is a second low-resolution stereoscopic camera.

12.	(Original) The aircraft of claim 8, further comprising a global positioning system (GPS) coupled to the processing component, wherein the processing component is to cause the first camera to capture the first image and the second camera to capture the second image in response to a determination that the GPS is unavailable.

13.	(Currently Amended) The aircraft of claim 8, wherein group of cameras are directed to capture images in a different direction from which the first group of cameras is directed to capture images, and wherein the processing component is further to utilize the images captured by the second group of cameras to determine the current location of the aircraft.

14.	(Currently Amended) The aircraft of claim 13, wherein the first group of cameras are mounted to a front of the body of the aircraft and directed away from the aircraft, and wherein the second group of cameras are mounted to a back of the aircraft and directed away from the aircraft.

15.	(Currently Amended) The aircraft of claim 13, wherein the second group of cameras includes:
a third camera mounted to the body of the aircraft, the third camera to capture a third image of a second portion of the environment; and
a fourth camera mounted to the body of the aircraft and offset from the third camera, the fourth camera to capture a fourth image of the second portion of the environment, wherein the fourth image is to be captured simultaneously with the capture of the third image.

16.	(Currently Amended) A method of determining a current location of an aircraft, comprising:
retrieving, by a processing component, a first image of a portion of an environment from a first camera mounted to a body of the aircraft;
retrieving, by the processing component, a second image of the portion of the environment from a second camera mounted to the body of the aircraft at an offset location relative to the first camera, the second image being captured simultaneously with the first image, the first camera and the second camera belonging to a first group of cameras directed away from the aircraft, the aircraft further comprising a second group of cameras directed away from the aircraft;
determining, by the processing component, that data that provides a current location of the aircraft is unavailable to a positioning system of the aircraft;
identifying, by the processing component, an object that appears in the first image and the second image;
, the position of the object relative to the aircraft determined based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object; and
determining, by the processing component, the current location of the aircraft based on the position of the object relative to the aircraft.

17.	(Original) The method of claim 16, wherein determining the current location of the aircraft includes:
identifying, by the processing component, a prior location of the aircraft; and
determining, by the processing component, the current location of the aircraft based on the prior location of the aircraft and the position of the object relative to the aircraft.

18.	(Original) The method of claim 16, further comprising:
retrieving, by the processing component, a third image of the portion of the environment from the first camera, the third image being captured prior to the first image;
retrieving, by the processing component, a fourth image of the portion of the environment from the second camera, the fourth image captured simultaneously with the third image;
identifying, by the processing component, the object that appears in the third image and the fourth image;
determining, by the processing component, a prior position of the object relative to the aircraft based on the third image and the fourth image; and
determining, by the processing component, a change in position between the position of the object relative to the aircraft and the prior position of the object relative to the aircraft, wherein the current location of the aircraft is further determined based on the change in position.

19.	(Original) The method of claim 16, wherein determining the position of the object relative to the aircraft includes:
determining, by the processing component, a first distance between the object and the first camera; and


20.	(Original) The method of claim 19, wherein determining the position of the object relative to the aircraft further includes:
determining, by the processing component, a first angle of the object relative to the first camera; and
determining, by the processing component, a second angle of the object relative to the second camera, wherein the position of the object relative to the aircraft is further determined based on the first angle and the second angle.

***
 
Reasons for allowance
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 A navigation system for an aircraft, comprising:
a positioning system to generate information related to a position of the aircraft;
a first group of cameras mounted to a body of the aircraft and directed away from the aircraft, the first group of cameras comprising a first camera to capture a first image of a portion of an environment that surrounds the aircraft and a second camera to simultaneously capture a second image of the portion of the environment, the first camera at a first mounting location and the second camera at a second mounting location offset from the first mounting location;
a second group of cameras mounted to the body of the aircraft and directed away from the aircraft; and
a processing component coupled to the positioning system, the first group of cameras, and the second group of cameras, the processing component to:
determine that the information related to the position of the aircraft indicates data that provides a current position of the aircraft is unavailable to the positioning system;
in response to the determination, identify an object that appears in both the first image and the second image; and
utilize the first image and the second image to determine a current position of the aircraft, the current position based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object.

 
The representative claim 8 distinguish features are underlined and summarized below:
An aircraft, comprising:
a body that includes a fuselage of the aircraft;
a first group of cameras mounted to the body of the aircraft and directed away from the aircraft, the first group of cameras comprising:
a first camera to capture a first image of a portion of an environment that surrounds the aircraft;
a second camera offset from the first camera, the second camera to capture a second image of the portion of the environment, wherein the second image is to be captured simultaneously with the capture of the first image; 
a second group of cameras mounted to the body of the aircraft and directed away from the aircraft; and
a processing component to determine a location of the aircraft, the processing component coupled to the first group of cameras and the second group of cameras, wherein the processing component is to:
determine that data that provides a current position of the aircraft is unavailable;
in response to the determination, identify an object that appears in the first image and the second image; and
utilize the first image and the second image to determine a current location of the aircraft based on the identification of the object, the current location further based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object.


The representative claim 16 distinguish features are underlined and summarized below:
A method of determining a current location of an aircraft, comprising:
retrieving, by a processing component, a first image of a portion of an environment from a first camera mounted to a body of the aircraft;
retrieving, by the processing component, a second image of the portion of the environment from a second camera mounted to the body of the aircraft at an offset location relative to the first camera, the second image being captured simultaneously with the first image, the first camera and the second camera belonging to a first group of cameras directed away from the aircraft, the aircraft further comprising a second group of cameras directed away from the aircraft;
determining, by the processing component, that data that provides a current location of the aircraft is unavailable to a positioning system of the aircraft;
identifying, by the processing component, an object that appears in the first image and the second image;
determining, by the processing component, a position of the object relative to the aircraft based on the first image and the second image, the position of the object relative to the aircraft determined based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object; and
determining, by the processing component, the current location of the aircraft based on the position of the object relative to the aircraft.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 8 and 16 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 
Prior Art References
The closest combined references of Troy, Tanaka and Sandford teach following:
 Troy (US 20190094149 A1) discloses systems and methods for measuring the distance to a target object and acquiring scale and point-to-point distance information for that target object in an environment using a remotely operated flying platform, such as an unmanned aerial vehicle (UAV). The system uses on-board sensors and processing techniques to provide discrete or continuous measurements of the distances between points on a target object or the scale of the target object. The addition of on-board three-dimensional measurement capabilities to UAVs (or other flying platforms) allows the collection of distance data. Having this capability enables these systems to acquire distances between points on a single object, such as determining the true 

 Tanaka (US 10372133 B2) discloses a method for a control device that can make more efficient an inspection performed by a flying body capable of performing imaging. Solution Provided is a control device including an acquisition unit configured to acquire information related to an overview of a structure, and a flight information generating unit configured to generate flight information of a flying body being caused to fly over a periphery of the structure to image the structure on the basis of the information acquired by the acquisition unit. The control device generates information used to cause the flying body to image the structure, and thereby makes it possible to make more efficient the inspection performed by the flying body capable of performing imaging.
 
Sandford (US 20200341117 A1) discloses methods and apparatus for obtaining position, orientation, location, altitude, velocity, acceleration or other geodetic, calibration or measurement information useful for navigation in GPS denied environments. More particularly, one embodiment of the invention pertains to the illumination of one or more targets or other objects with LIDAR emissions, receiving one or more reflections from targets or other objects using customized sensors, and then processing the reflections with purposefully designed software to produce information that is presented on a visual display for a user or used by an autonomous controller.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
 a first group of cameras mounted to a body of the aircraft and directed away from the aircraft, the first group of cameras comprising a first camera to capture a first image of a portion of an environment that surrounds the aircraft and a second camera to simultaneously capture a second image of the portion of the environment, the first camera at a first mounting location and the second camera at a second mounting location offset from the first mounting location
a second group of cameras mounted to the body of the aircraft and directed away from the aircraft; and
a processing component coupled to the positioning system, the first group of cameras, and the second group of cameras, the processing component to:
determine that the information related to the position of the aircraft indicates data that provides a current position of the aircraft is unavailable to the positioning system;
in response to the determination, identify an object that appears in both the first image and the second image; and
utilize the first image and the second image to determine a current position of the aircraft, the current position based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object.


Troy discloses systems and methods for measuring the distance to a target object and acquiring scale and point-to-point distance information for that target object in an environment using a remotely operated flying platform. However Troy failed to disclose one or more limitations including, 
a first group of cameras mounted to a body of the aircraft and directed away from the aircraft, the first group of cameras comprising a first camera to capture a first image of a portion of an environment that surrounds the aircraft and a second camera to simultaneously capture a second image of the portion of the environment, the first camera at a first mounting location and the second camera at a second mounting location offset from the first mounting location
a second group of cameras mounted to the body of the aircraft and directed away from the aircraft; and
a processing component coupled to the positioning system, the first group of cameras, and the second group of cameras, the processing component to:
determine that the information related to the position of the aircraft indicates data that provides a current position of the aircraft is unavailable to the positioning system;
in response to the determination, identify an object that appears in both the first image and the second image; and
utilize the first image and the second image to determine a current position of the aircraft, the current position based on respective distances of the first camera and the second camera to the object and respective angles of the first camera and the second camera relative to the object.

 
Tanaka and Sandford, individually or in combination, failed to cure the deficiencies of Troy. 

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for an aircraft navigation system. For example, Aircrafts may utilize positioning systems, such as global positioning systems (GPSs), for determining a current location of the aircraft. The positioning systems can utilize over-the-air communication to provide information to a navigation system of the aircraft for determining the current location of the aircraft. However, the positioning systems may become unavailable, such as via the over-the-air communication connection being lost, and can cause the aircraft to lose track of the current location of the aircraft when the positioning systems are unavailable. The invention described in this document cures the above problem by using group of cameras mounted at specific locations on the aircraft and calculating the aircraft current location by measuring distances and angles of images in the surrounding environment.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.



Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645